United States Court of Appeals
                       For the First Circuit


No. 02-1811

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                            CHARLIE WEBB,

                        Defendant, Appellant.



                               ERRATA

     The opinion of this court, issued June 17, 2003, should be

amended as follows:

     On page 13, delete lines 1-6, and add “Absent a proper

objection from the Defendant to the instructions given.           The

defendant is limited to arguing plain error pursuant to Rule 52(b).

Fed. R. Crim. P. 30(d).    The [continue with paragraph as is].